  Case: 4:17-cv-02324-JCH Doc. #: 35 Filed: 08/03/20 Page: 1 of 4 PageID #: 158




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI

MARK HORTON,                       )
                                   )
    Plaintiff,                     )
                                   )                         Case No. 4:17-CV-2324-JCH
v.                                 )
                                   )
MIDWEST GERIATRIC MANAGEMENT, LLC, )
                                   )
    Defendant.                     )

                          JOINT PROPOSED SCHEDULING PLAN

           COME NOW Plaintiff Mark Horton (“Plaintiff”) and Defendant Midwest Geriatric

Management, LLC (“Defendant”) (collectively, the “Parties”), by and through respective

undersigned counsel, and hereby notify the Court that counsel for the Parties conferred on July

27, 2020, pursuant to Fed. R. Civ. P. 26(f), and file the following Joint Proposed Scheduling Plan

in accordance with the Court’s Order Setting Rule 16 Conference (Doc. #: 3):

           (a)   Track Assignment: Track 2 (Standard) is appropriate, with modification to the

discovery and dispositive motion deadlines due to COVID-19.

           (b)   Joinder of Additional Parties or Amendment of Pleadings:            Plaintiff has

indicated that he will file an Amended Complaint on or before September 2, 2020. The Parties

have agreed that Defendant’s answer or other response to Plaintiff’s Amended Complaint shall

be filed within thirty (30) days of the filing of Plaintiff’s Amended Complaint.

           (c)   Discovery Plan

                 (i)   Disclosure of Electronically Stored Information: The Parties agree that

information stored in electronic form will be furnished in paper or PDF format, unless another

format is otherwise agreed upon.




{M0892591.1}
2387945
  Case: 4:17-cv-02324-JCH Doc. #: 35 Filed: 08/03/20 Page: 2 of 4 PageID #: 159




               (ii)    Privilege Assertions and Protective Order: The Parties agree that to the

extent either Party wishes to assert privilege in response to a discovery request, that Party shall

set forth the privilege assertion expressly in the Party’s relevant written discovery response and

provide a privilege log in sufficient detail to permit the opposing Party to assess the legitimacy of

the assertion(s). The Parties agree to follow the mandate of Rule 26(c) regarding the entry of a

protective order. Prior to seeking any Court action, the Parties agree to confer in good faith to

resolve any disputes regarding a request for protective order and to attempt entry of a protective

order by the consent of both Parties.

               (iii)   Initial Disclosures:     The parties will provide voluntary disclosures

pursuant to Rule 26(a)(1) on or before September 1, 2020.

               (iv)    Phased Discovery: The parties do not believe that discovery should be

conducted in phases or limited to certain issues.

               (v)     Expert Witness Disclosure and Depositions:                 Plaintiff’s expert

witnesses’ identities and reports shall be disclosed prior to January 15, 2021, and Plaintiff shall

make expert witnesses available for depositions, and have depositions completed, no later than

February 15, 2021. Defendant’s expert witnesses’ identities and reports shall be disclosed prior

to March 15, 2021, and Defendant shall make expert witnesses available for depositions, and

have depositions completed, no later than April 15, 2021.

               (vi)    Limits on Depositions and Interrogatories: The presumptive limits of

ten (10) depositions as set forth in Rule 30(a)(2)(A) and twenty-five (25) interrogatories as set

forth in Rule 33(A) shall apply.




{M0892591.1}                            Page 2 of 4
  Case: 4:17-cv-02324-JCH Doc. #: 35 Filed: 08/03/20 Page: 3 of 4 PageID #: 160




                 (vii)   Physical or Mental Examinations: Any request for a physical or mental

examination of Plaintiff shall be made on or before March 1, 2021, and any such examination

shall be completed on or before April 30, 2021.

                 (viii) Discovery Deadline: All pretrial discovery authorized by the Federal

Rules of Civil Procedure will be completed on or before April 30, 2021.

                 (ix)    Other Pertinent Matters to Discovery:       There are no other matters

pertinent to the completion of discovery in this case.

           (d)   Mediation: This case shall be referred to alternative dispute resolution on or

before December 1, 2020, and this reference shall terminate on February 1, 2021.

           (e)   Dispositive Motions and Motions to Exclude Testimony:           Any dispositive

motions or motions to exclude testimony pursuant to Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U.S. 579 (1993) or Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137 (1999), will be

filed by May 31, 2021.

           (f)   Trial Date: The parties to this action believe the date by which this case should

reasonably be ready for trial is October 1, 2021.

           (g)   Estimated Length of Trial: The parties estimate the length of time expected to

try the case to verdict will be five (5) days.

           (h)   Other Matters for Inclusion in Joint Proposed Scheduling Plan: There are no

other matters which counsel deem appropriate for inclusion in the Joint Scheduling Plan.




{M0892591.1}                              Page 3 of 4
  Case: 4:17-cv-02324-JCH Doc. #: 35 Filed: 08/03/20 Page: 4 of 4 PageID #: 161




DATED: August 3, 2020

                                              /s/ Mark S. Schuver (w/consent)
                                              Mark S. Schuver, 34713MO
                                              MATHIS, MARIFIAN & RICHTER, LTD.
                                              23 Public Square, Suite 300
                                              Belleville, Illinois 62220
                                              Telephone: (618) 234-9800
                                              Facsimile: (618) 234-9786
                                              E-mail: mschuver@mmrltd.com
                                              Attorneys for Plaintiff, Mark Horton


                                              /s/ Philip J. Mackey
                                              Philip J. Mackey, 48630MO
                                              LEWIS RICE LLC
                                              600 Washington Ave., Suite 2500
                                              St. Louis, MO 63101-1311
                                              Telephone: (314) 444-1343
                                              Facsimile: (314) 612-1343
                                              E-mail: pmackey@lewisrice.com
                                              Attorneys for Defendant Midwest Geriatric
                                              Management, LLC




{M0892591.1}                    Page 4 of 4
